Exhibit 10.22

 

[sparlogo.jpg]

 

October 30, 2008          

 

Mr. Thomas Kivell

7717 Tobemory Court SE

Grand Rapids, MI 49301

 

Dear Mr. Kivell:

 

On behalf of Spartan Motors, Inc. this offer is for full-time employment as the
Vice President and General Counsel. This position will report directly to Jim
Knapp, Senior Vice President and Chief Financial Officer.

 

Your first day of employment is to be Monday, November 17, 2008 with an annual
salary of $150,000.

 

You will be eligible for the 2009 management bonus based on SPAR, (Spartan
Profit and Return), which is based on the total SPAR created, divided by 1X
(which is determined annually) = “X” factor x 40 percent x Base Salary =
Year-End At-Risk Compensation. SPAR will be prorated relative to your days of
employment in 2009. This compensation will be paid in February 2010. You will
also receive 8,000 shares of Restricted Stock in June 2009.

 

You will receive a signing bonus of $20,000 within 30 days of acceptance of this
offer.

 

You will be eligible for the first quarter bonus (January, February, and March)
to be paid in April 2009. (An associate must work 320 hours in a quarter to be
eligible.) The bonus is paid based on profits for the quarter, so it varies. On
average, the four quarters have the potential to total $4,500 to $6,500.

 

You will be eligible for medical insurance benefits 61 calendar days from your
date of hire. Spartan Offers one traditional plan that includes vision and
dental or a High Deductible Plan with an HSA, (please see the attached for
details). There is an option to “cash out” of a portion of or the entire plan,
which is $1,440 per year.

 

You will earn four weeks of vacation during your first year. You will receive
two of the weeks on your hire date, and you will earn the remaining two weeks at
a weekly rate of 1.54 hours. You can use vacation as you earn it. Vacation can
be taken in one-hour increments. The vacation year runs from January 1 to
December 31 of every year. You are allowed to roll over up to two weeks into the
next vacation year. If your employment ends within one year of your hire date,
with or without cause, you will not be paid for unused vacation.

 

Spartan will pay for reasonable costs associated with packing, shipping of
household items, and the associated insurance. Reasonable costs range from
$6,500 to $8,500. Spartan will not pay for boats, cars, large animals (such as
horses), large hobby items, or landscape materials (such as stone, lumber or
cement). Spartan will also provide one month of housing. This offer will expire
one year from your hire date.

 

You will be automatically enrolled at 3 percent into the 401(k) Profit Sharing
Retirement Plan the first day of the month following the 90-day waiting period.
Spartan matches 50 percent of associates’ contribution sup to the first 6
percent. If you have an existing 401(k) and wish to roll it over, information
can be obtained from the Human Resources Department.

 

School Tuition is reimbursed up to $4,000 annually pending grades received. See
associate Handbook for details.

 

Spartan Motors has a Confidentiality Agreement and Background check forms that
will require your signature. The offer is pending the results of your background
check.

 

In anticipation of your acceptance of this offer, we wish you every success as
you join the Spartan team. Acceptance is requested by the end of the day on
October 31, 2008.

 

 
 

--------------------------------------------------------------------------------

 

 

Offer Accepted:   /s/ Thomas T. Kivell

     Thomas T. Kivell

 

/s/ James W. Knapp

   James W. Knapp

   Senior VP and CFO

 

 

2

 